Title: From James Madison to James Monroe, 6 May 1801
From: Madison, James
To: Monroe, James


Dear SirMay 6. 1801
Mr. Camp handed me yesterday your two favors of the 11 & 12 of March. I can say nothing determinate as to the prospect of him & Mr. Lambert, because I do not yet know what arrangements may be contemplated throughout the Departments. I think however it would be unwise in any of the Candidates to neglect other resources; the number of them being such as greatly to reduce the chance to individuals, & it being not improbable that in some of departments at least the number of offices themselves may be reduced. I have not yet recd. your letter for Chancelr. Livingston (nor the letter from Mr. Skipwith to which you refer). He will not embark on his foreign Mission till the ratification of the Treaty in France arrives here.
Callendar I find is under a strange error on the subject of his fine, and in a strange humor in consequence of it. I inclose ⟨an⟩ open letter for him which you will please to read & forward. How has the delay in giving effect to the remission of the fine happened? It ought to be known & explained to him. What I state to him as the view of the President I have from the P. himself, & therefore cannot be mistaken in.
I have been here a few days only & can say nothing to you from the Department. I find myself in the midst of arrears of papers &c &c. which little accord with my unsettled health. Yrs. affy.
Js. Madison
 

   
   RC (DLC). Cover marked private by JM; docketed by Monroe: “Mr. Madison answd.”



   
   See Callender to JM, 27 Apr. 1801, and n. 5.



   
   Letter not found, but see Monroe to JM, 17 May 1801.


